
	
		III
		111th CONGRESS
		2d Session
		S. RES. 471
		IN THE SENATE OF THE UNITED STATES
		
			March 26 (legislative
			 day, March 25), 2010
			Mr. Cochran (for himself
			 and Mr. Wicker) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing The University of Southern
		  Mississippi for 100 years of service and excellence in higher
		  education.
	
	
		Whereas classes began at The University of Southern
			 Mississippi (referred to in this preamble as the University),
			 originally named Mississippi Normal College, on March 30, 1910;
		Whereas throughout a century of growth, expansion, and
			 changes of name, first to State Teachers College, in 1924, then Mississippi
			 Southern College, in 1940, and ultimately The University of Southern
			 Mississippi, in 1962, the institution has been dedicated to engaging and
			 empowering the citizens of Mississippi to transform lives and
			 communities;
		Whereas the University is the only dual-campus university
			 in Mississippi, and the innovative faculty of the University continues to
			 cultivate intellectual development and creativity through the generation,
			 dissemination, application, and preservation of knowledge by annually educating
			 more than 16,000 students from over 100 countries;
		Whereas the University is the home of numerous innovative
			 and internationally recognized programs that contribute to the successful
			 research enterprise of the University, which generates more than $90,000,000
			 annually;
		Whereas the University has more than 125,000 graduates,
			 whose talents and skills have reflected favorably on the State of Mississippi
			 and who have served as trailblazers in the areas of politics, entertainment,
			 law, business, professional athletics, and volunteerism, improving the lives of
			 all they have touched;
		Whereas the University is looking ahead as it enters its
			 second century as a premier research university of the Gulf South, with
			 programs in academics, athletics, community service, and the arts that are
			 competitive in the State and region, and throughout the Nation and around the
			 world; and
		Whereas the significance of this centennial in the
			 development of the University, and the State of Mississippi, cannot be
			 overemphasized: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes The University of Southern
			 Mississippi for 100 years of service and excellence in higher education;
			 and
			(2)proudly shares this commemorative occasion
			 with the administration, faculty, students, and alumni of The University of
			 Southern Mississippi.
			
